Exhibit 10.21


AIR TRANSPORT SERVICES GROUP, INC.
SEVERANCE PAY PLAN FOR SENIOR MANAGEMENT
ARTICLE I
PURPOSE AND TERM OF PLAN
The purpose of the Plan is to provide severance benefits to certain key Eligible
Executives of the Employer whose employment is terminated for a reason covered
by the Plan. The legal rights and obligations of any Person having an interest
in the Plan are determined solely by the provisions of the Plan. The Plan is
intended to alleviate some of the financial hardship that Eligible Executives
may experience when their employment is terminated for a reason covered by the
Plan. In essence, benefits under the Plan are intended to be supplemental
unemployment benefits. The benefits under the Plan are not intended as deferred
compensation, and no individual shall have a vested right in such benefits.
The Company, as the Plan sponsor, has the sole discretion to determine whether
an employee may be considered eligible for severance benefits under the Plan.
All actions taken by the Company shall be in its role as the sponsor of the
Plan, and not as a fiduciary. Nothing in the Plan will be construed to give any
employee the right to continue in the employment of the Company or any of its
subsidiaries. The Plan is unfunded, has no trustee, and is administered by the
Plan Administrator. The Plan is intended to be an “employee welfare benefit
plan” within the meaning of section 3(1) of ERISA and 29 C.F.R. § 2510.3-2(b)
and is to be administered as a “top-hat” welfare plan exempt from the
substantive requirements of ERISA.
The Plan shall be effective as of November 3, 2017. The Plan will continue until
terminated as provided herein. All capitalized terms in this Article I shall
have the meaning set forth below under Article II, “Definitions”.
ARTICLE II
DEFINITIONS
Section 2.01    “Accrued Benefits” means (a) any accrued, but unpaid, Annual
Base Salary earned by, but not paid to, the Eligible Executive prior to the
Employment Termination Date; (b) any Annual Incentive Bonus earned but not yet
paid for any fiscal year completed prior to the Employment Termination Date;
(c) any accrued, but unpaid vested benefits under any retirement plan in which
the Eligible Executive was a participant as of the Employment Termination Date
in accordance with the terms of the applicable plan pursuant to which such
benefits are provided; and (d) an Eligible Executive’s vested rights as of the
Employment Termination Date under any stock incentive, stock option or other
equity incentive compensation plan or program of the Company, subject to the
terms and conditions of such plan and program.
 


Section 2.02    “Annual Base Salary” shall mean the Eligible Executive’s annual
base salary rate, exclusive of bonuses and other incentive pay, as in effect
immediately preceding the



--------------------------------------------------------------------------------





Eligible Executive’s Employment Termination Date (but prior to taking into
account any reduction that constitutes Good Reason).
Section 2.03    “Annual Incentive Bonus” shall mean the annual incentive bonus
that is payable to the Eligible Executive for the applicable fiscal year based
on the level of achievement of the applicable performance goals, as determined
by the Committee.
Section 2.04    “Board of Directors” shall mean the Board of Directors of the
Company, or any successor thereto.
Section 2.05    “Cause” shall mean the Eligible Executive engages in any one or
more of the following: (a) embezzlement, theft or misappropriation by the
Eligible Executive of any property of the Employer; (b) fraud, gross negligence
or gross misconduct by the Eligible Executive in connection with the performance
of the Eligible Executive’s duties or responsibilities to the Employer;
(c) willful failure by the Eligible Executive to substantially perform the
Eligible Executive’s duties under the Eligible Executive’s employment agreement,
if any, with the Employer; (d) any breach by the Eligible Executive of a
Restricted Covenant; (e) the conviction of, or plea of nolo contendere (or
similar plea) to, (i) a felony or (ii) any other criminal offense that involves
fraud or is materially injurious to the business or reputation of the Employer;
(f) the Eligible Executive’s breach of any fiduciary obligations to the Employer
or its shareholders; or (g) the Eligible Executive’s violation of the Employer’s
code of ethics, code of conduct for conducting business, insider trading policy
or similar policies applicable to Eligible Executive.
Section 2.06     “Change in Control” shall have the meaning given to such term
(or any similar term such as a “Change of Control”) in the specific Change in
Control Agreement between the Company (or any subsidiary of the Company) and
such Eligible Executive.
Section 2.07     “Change in Control Agreement” shall mean, with respect to an
Eligible Executive, the written agreement between the Company (or any subsidiary
of the Company) and such Eligible Employee providing for the payment of
severance payments and benefits as a result of the termination of the Eligible
Employee’s employment with the Employer (other than for cause, or by death,
disability or normal retirement) following a Change in Control.
Section 2.08    “COBRA” shall mean the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended.
Section 2.09    “Code” shall mean the Internal Revenue Code of 1986, as amended.
Section 2.10    “Committee” shall mean the Compensation Committee of the Board
of Directors or a committee thereof specifically designated by the Committee for
purposes of making determinations hereunder.
Section 2.11    “Company” shall mean Air Transport Services Group, Inc., a
Delaware corporation, or any successor thereto.
Section 2.12    “Eligible Executive” shall mean an employee of an Employer who
is specifically designated by the Committee as being eligible to participate in
the Plan, with each


A-1

--------------------------------------------------------------------------------




Eligible Executive designated in the Participation Agreement as a Tier I
Participant, Tier II Participant, Tier III Participant or Tier IV Participant,
and who has executed and delivered to the Company a Participation Agreement.
Only those employees of an Employer who are specifically designated by the
Committee as being eligible to participate in the Plan and have executed the
Participation Agreement are eligible to participate in the Plan, and no other
employee of an Employer shall be eligible to participate in the Plan.
Section 2.13    “Employer” shall mean the Company or any subsidiary of the
Company that employs the Eligible Executive; provided that when used in Article
IV, the term “Employer” shall mean, collectively, the Company and its
subsidiaries.
Section 2.14    “Employment Termination Date” means the date on which the
Eligible Executive’s employment relationship with the Employer is terminated,
either by the Eligible Executive or by the Employer.  


Section 2.15    “ERISA” shall mean the Employee Retirement Income Security Act
of 1974, as amended.
Section 2.16    “Good Reason” shall mean the occurrence of one or more of the
following events, without the Eligible Executive’s written consent, while the
Eligible Executive is an Eligible Executive:
(a)      a material diminution in the Eligible Executive’s Annual Base Salary;
(b)      a material diminution in the Eligible Executive’s authority, duties, or
responsibilities; or
(c)      a material change in the geographic location at which the Eligible
Executive is required to work, materiality for this purpose is a change in
location at least seventy-five (75) miles from the prior location;
provided, however, that for an Eligible Executive to terminate employment on
account of Good Reason, the Eligible Executive must provide written notice to
the Employer within sixty (60) days following the initial occurrence of such
event, and the Employer will have a thirty (30) day period to remedy the
condition that constitutes Good Reason. If the Employer does not remedy the
event constituting Good Reason within such thirty (30) day period, the Eligible
Executive will have the ability to terminate employment on account of Good
Reason, which termination must occur within thirty (30) days following the end
of the cure period.
Section 2.17    “Participation Agreement” shall mean an agreement, the form of
which is approved by the Committee or its Chair, in which an Eligible Executive
acknowledges that the Eligible Executive is eligible to participate in the Plan,
and agrees to be bound by the terms and conditions of the Plan, including the
Restricted Covenants set forth in Article IV.
Section 2.18 “Person(s)” shall mean any individual, corporation, limited
liability company, partnership, association, trust, estate or other entity or
organization.




--------------------------------------------------------------------------------




Section 2.19    “Plan” shall mean this Air Transport Services Group, Inc.
Severance Pay Plan for Senior Management, as set forth herein, and as the same
may from time to time be amended.
Section 2.20    “Plan Administrator” shall mean the individual(s) appointed by
the Committee to administer the terms of the Plan, and if no individual is
appointed by the Committee to serve as the Plan Administrator for the Plan, the
Plan Administrator shall be the Committee.
Section 2.21    “Release” shall mean a release and discharge of the Company, any
other Employer, and all other affiliated Persons and entities from any and all
claims, demands and causes of action, which shall be in such form as may be
prescribed by the Company, acting as Plan sponsor and not as a fiduciary, from
time to time and with such modifications as the Company deems appropriate for
the Eligible Executive’s particular situation. The Release shall include an
affirmation of the Eligible Executive’s agreement to comply with the Restricted
Covenants.
 
Section 2.22    “Restricted Covenants” shall mean the covenants of
confidentiality, non-competition, non-solicitation of customers, non-recruitment
of employees or contractors, non-disparagement and future cooperation that are
set forth in Article IV.
Section 2.23    “Restriction Period” shall mean the period following the
Employment Termination Date specified for a Tier I Participant, Tier II
Participant, Tier III Participant and Tier IV Participant on the attached
Exhibit A.
Section 2.24    “Severance Period” shall mean the period following the
Employment Termination Date specified for a Tier I Participant, Tier II
Participant, Tier III Participant and Tier IV Participant on the attached
Exhibit A.
Section 2.25    “Target Bonus” shall mean the Annual Incentive Bonus that would
be payable to the Eligible Executive for the fiscal year in which the Employment
Termination Date has occurred if the applicable performance goals for such
Annual Incentive Bonus were achieved at the target level or levels.
Section 2.26    “Tier I Participant” shall mean an Eligible Executive who is
designated as a Tier I Participant in his or her Participation Agreement.
Section 2.27    “Tier II Participant” shall mean an Eligible Executive who is
designated as a Tier II Participant in his or her Participation Agreement.
Section 2.28    “Tier III Participant” shall mean an Eligible Executive who is
designated as a Tier III Participant in his or her Participation Agreement.
Section 2.29    “Tier IV Participant” shall mean an Eligible Executive who is
designated as a Tier IV Participant in his or her Participation Agreement.






--------------------------------------------------------------------------------




ARTICLE III
SEVERANCE BENEFITS
Section 3.01    Eligibility. The Plan provides the benefits in Section 3.03 to
an Eligible Executive who satisfies the following conditions: (a) the Eligible
Executive is not ineligible for such benefits pursuant to Section 3.02; (b) the
Eligible Executive’s employment is terminated either (i) by the Employer for any
reason other than on account of Cause or the Eligible Executive’s death or
disability, or (ii) with respect to only an Eligible Executive who is designated
as a Tier I Participant or Tier II Participant, by such Eligible Executive on
account of a Good Reason; (c) the Eligible Executive has executed the
Participation Agreement; and (d) the Eligible Executive signs and does not
revoke the Release within the time period required for such Release.
Section 3.02    Ineligibility.
(a)      An Eligible Executive is not eligible for severance benefits under this
Article III if: (i) the Eligible Executive voluntarily resigns, including by
retirement, for any reason (other than, with respect to an Eligible Executive
who is designated as a Tier I Participant or Tier II Participant, on account of
Good Reason) or no reason; (ii) the Eligible Executive is discharged for Cause,
or the Employer discovers following the Eligible Executive’s Employment
Termination Date that the Eligible Executive engaged in conduct that constitutes
Cause during or after the Eligible Executive’s Employment Termination Date;
(iii) the Eligible Executive’s employment with the Employer terminates on
account of the Eligible Executive’s death; (iv) prior to the Eligible
Executive’s Employment Termination Date, the Eligible Executive would be
entitled to benefits under any then applicable Employer-sponsored long-term
disability plan if the Eligible Executive were a participant in such plan,
subject to the expiration of any applicable waiting period; (v) the Eligible
Executive is eligible to receive severance benefits under any employment
agreement, Change in Control Agreement or other agreement with the Employer or
severance plan of the Employer; (vi) the Eligible Executive did not execute the
Participation Agreement within the time period required for such execution, or
revoked the Participation Agreement after executing it; (vii) the Eligible
Executive did not execute the Release within the time period required for such
execution, or revoked the Release after executing it; or (viii) the Eligible
Executive breaches any of the Restricted Covenants set forth in Article IV.
(b)      Notwithstanding any provision of the Plan to the contrary, the
Committee, in its sole discretion and acting on behalf of the Company, as the
Plan sponsor and not as a fiduciary, reserves the right to determine whether an
Eligible Executive satisfies the eligibility requirements for the severance
benefits under this Article III.
Section 3.03    Severance Benefits. If the Eligible Executive satisfies the
conditions of Section 3.01, then the Eligible Executive shall receive the
following severance benefits:
(a)      Salary Continuation. A continuation of the Eligible Executive’s Annual
Base Salary for the Severance Period, which shall be paid to the Eligible
Executive in accordance with the Employer’s regular payroll schedule during the
Severance Period; provided




--------------------------------------------------------------------------------




that, unless delay is required pursuant to Section 7.09(c), the Annual Base
Salary continuation will commence within sixty (60) days following the Eligible
Executive’s Employment Termination Date and each successive installment will be
paid on successive payroll dates thereafter for the remainder of the Severance
Period. Any payments not paid during the sixty (60) day period will be paid in a
lump sum on the date that the installment payments commence in accordance with
the immediately preceding sentence.
(b)      Annual Incentive Bonuses. Pro rata Annual Incentive Bonus for the
fiscal year in which the Eligible Executive’s Employment Termination Date
occurred, which pro-ration will be determined by multiplying (x) a fraction,
(A) the numerator of which is the number of days the Eligible Executive worked
for the Employer during such fiscal year (as measured to the Employment
Termination Date) and (B) the denominator of which is 365, by (y) the Eligible
Executive’s Target Bonus for such fiscal year or, if such Target Bonus has not
been determined by the Committee for such fiscal year as of the Employment
Termination Date, the Eligible Executive’s actual bonus for the preceding fiscal
year. Unless a delay is required pursuant to Section 7.09(c), the pro rata
Annual Incentive Bonus, if any, payable under this Section 3.03(b) shall be paid
to the Eligible Executive within five (5) business days following the
Executive’s Employment Termination Date.
(c)      Health Benefits Continuation. For the shorter of (i) the Severance
Period and (ii) the eighteen (18) month period following the Eligible
Executive’s Employment Termination Date (the “Health Benefits Continuation
Period”), a continuation of the Eligible Executive’s eligibility to participate
in the Employer’s medical, dental, vision and prescription drug plans in which
the Eligible Executive was participating (along with the Eligible Executive’s
spouse and eligible dependents) immediately prior to the Eligible Executive’s
Employment Termination Date, subject to such changes to the terms of such plans
as the Employer determines shall apply to employees of the Employer, generally;
provided that such participation is permissible under COBRA and further provided
that the Eligible Executive is required to pay the full monthly COBRA premium
for such coverage and the Employer will reimburse to the Eligible Executive, on
a monthly basis, an amount equal to such monthly COBRA premium that the Eligible
Executive is required to pay for such coverage, less the amount that the
Eligible Executive would be required to pay for such coverage if the Eligible
Executive were employed by the Employer at such time. In the event that prior to
the end of the Health Benefits Continuation Period (A) the Eligible Executive
obtains full-time employment or (B) the Eligible Executive ceases to pay the
applicable monthly COBRA premium, the monthly reimbursements shall immediately
terminate and the Employer shall have no further obligations to reimburse the
Eligible Executive for such monthly premiums. The Eligible Executive shall
notify the Plan Administrator if he or she obtains full-time employment during
the Health Benefits Continuation Period. Unless a delay is required pursuant to
Section 7.09(c), the reimbursements will commence within sixty (60) days
following the Eligible Executive’s Employment Termination Date and each
successive installment will be paid on each successive Employer payroll date
that occurs after the monthly premium is due for the remainder of the Health
Benefits Continuation Period. Any reimbursements not paid during the sixty
(60) day period will be paid in a lump sum on the date that the reimbursement
payments commence in accordance with the immediately preceding sentence. The
period of continuation of group health plan coverage under COBRA runs
concurrently during the Health Benefits Continuation Period.




--------------------------------------------------------------------------------




In addition to the foregoing, the Eligible Executive will be entitled to the
Accrued Benefits. Except as otherwise provided under the terms of the applicable
benefit plans or programs, the Accrued Benefits will be paid to the Eligible
Executive within thirty (30) days following the Eligible Executive’s Employment
Termination Date.
Section 3.04    Discontinuance of Severance Benefits. The severance benefit
payments under Section 3.03 will be discontinued immediately if the Plan
Administrator determines that (a) an Eligible Executive engaged in any of the
actions defined as Cause, even if such determination is made following the
Eligible Executive’s Employment Termination Date, or (b) the Eligible Executive
breached any term of the Release, any of the Restricted Covenants, or any other
agreement relating to the Eligible Executive’s employment with the Employer or
termination thereof.
Section 3.05     Effect of a Change in Control Agreement or Employment
Agreement. Anything contained herein to the contrary notwithstanding, (1) if an
Eligible Executive is a party to a Change in Control Agreement and there occurs
(i) a Change in Control under such agreement and (ii) an event that results in
the Eligible Executive being entitled to severance benefits under such Change in
Control Agreement (which entitlement is recognized by the Company), then this
Plan (including the provisions of Article IV) and any Participation Agreement to
which such Eligible Executive is then a party shall thereupon cease to be
applicable to such Eligible Executive, with all payments and benefits to such
Eligible Executive arising out any termination of the employment of such
Eligible Executive to be determined and paid in accordance with the terms of
such Change in Control Agreement and (2) if an Eligible Executive is a party to
an employment agreement with the Company or any subsidiary of the Company that
provides for severance payments and benefits following termination of employment
under the same or similar circumstances as are set forth in Article III, then
this Plan and any Participation Agreement to which such Eligible Executive is a
party shall not be applicable to such Eligible Executive so long as such
employment agreement is in effect.
ARTICLE IV
RESTRICTED COVENANTS
Section 4.01    Definitions. For purposes of this Article IV, the following
terms shall have the following meanings:  
(a)      “Business of the Employer” shall mean the business activities engaged
in by the Company or any of its subsidiaries as a substantial line of business
within the two-year period prior to the Eligible Executive’s Employment
Termination Date or any such business activity that, with the knowledge of the
Eligible Executive was planned to be conducted by the Employer during such
two-year period.
(b)      “Confidential Information” shall mean any information about the
Employer and its employees, customers, suppliers, lessees and other business
partners that is not generally known outside of the Employer, including, without
limitation, information that would be useful to competitors or the disclosure of
which would be damaging to the Employer. “Confidential Information” includes,
but is not limited to: (i) business and employment policies,




--------------------------------------------------------------------------------




marketing methods and the targets of those methods, finances, business plans,
customer lists and price lists; (ii) operating costs and margins, (iii) service
agreements, aircraft leases, aircraft conversion agreements and other business
contracts, including the parties thereto and the terms thereof; (iv) business
processes, practices, methods, policies, plans, qualifications, research,
operations, services, strategies and techniques; (vi) know-how, trade secrets,
computer programs, computer software, operating systems, software, web design,
working process, databases, manuals, records, articles, systems, materials,
sources of material; (vii) supplier information, vendor information, financial
information, accounting information, legal information, marketing information,
advertising information, pricing information, credit information, staffing
information, personnel information, employee lists, supplier lists, vendor
lists, reports, internal controls, security procedures, and other such
information; and (viii) notes, communications, product lines, designs, styles,
models, ideas, specifications, customer information, customer lists, client
information, client lists, distributor lists and buyer lists. The Eligible
Executive understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable Person to be confidential or proprietary in the context
and circumstances in which the information is known or used. “Confidential
Information” does not include information (x) already in the public domain,
available to the public through no action or disclosure by the Eligible
Executive, or subsequently released to the public by the Employer; or
(y) generated or developed independently by the Eligible Executive without use
or knowledge of Confidential Information.
(c)      “Restricted Territory” shall mean the United States of America or any
other geographic area in which the Eligible Executive worked, was materially
involved, or for which the Eligible Executive had supervisory responsibilities,
during the two-year period prior to the Eligible Executive’s Employment
Termination Date.
(e)      “Trade Secrets” shall mean the trade secrets of the Employer as defined
under applicable law, including, without limitation, any Confidential
Information that meets the definition of a trade secret under applicable law.
Section 4.02    Confidentiality. The Eligible Executive agrees that the Eligible
Executive will not (other than in the performance of the Eligible Executive’s
duties for the Employer or with express written authorization of the Employer),
directly or indirectly, use, copy, disclose, distribute or otherwise make use of
on his or her own behalf or on behalf of any other Person: (a) any Confidential
Information or Trade Secret during the period of time the Eligible Executive is
employed by the Employer and thereafter; or (b) any Trade Secret at any time
such information constitutes a trade secret under applicable law, except for any
disclosures as are required by applicable law. In the event that applicable law
requires the Eligible Executive to disclose any Confidential Information or
Trade Secrets in violation of the foregoing, to the extent permitted by
applicable laws, the Eligible Executive agrees to promptly notify the Employer
in writing of such pending disclosure and assist the Employer (at the Employer’s
expense) in seeking a protective order or in objecting to such request, summons
or subpoena, as applicable, with regard to such Confidential Information and
Trade Secrets. If the Employer does not obtain such relief after a period that
is reasonable under the circumstances, the Eligible Executive may disclose such
portion of the Confidential Information and Trade Secrets as the Eligible
Executive is advised in writing by counsel that the Eligible Executive is
legally required




--------------------------------------------------------------------------------




to disclose or else stand liable for contempt or suffer penalty. In such cases,
the Eligible Executive shall promptly provide the Employer with a copy of the
Confidential Information and Trade Secrets so disclosed. Upon the termination of
the Eligible Executive’s employment with the Employer (or upon the earlier
request of the Employer), the Eligible Executive shall promptly return to the
Employer all documents and items in the Eligible Executive’s possession or under
the Eligible Executive’s control that contain any Confidential Information or
Trade Secrets. Nothing in this Section prevents or prohibits Executive from
reporting possible violations of federal law or regulation or from filing a
charge or assisting with or participating in an investigation or proceeding
directly with a government entity, including the U.S. Equal Employment
Opportunity Commission, the Department of Labor, the National Labor Relations
Board, the Department of Justice, and/or the Securities and Exchange Commission.
Section 4.03    Non-Competition. The Eligible Executive agrees that during the
Eligible Executive’s period of employment with the Employer and for the
Restriction Period thereafter (such periods, the “Restricted Period”), the
Eligible Executive will not, directly or indirectly through or on behalf of any
other Person, enter into the employment of, invest in or contribute to,
participate in the activities of, or act as a consultant or adviser to, any
Person which engages in the Business of the Employer or conducts or participates
in any business activity that is competitive with the Business of the Employer.
Nothing contained in this Section 4.03 shall restrict the ability of the
Eligible Executive to make passive investments in publicly traded securities of
any issuer if the securities owned represent less
Section 4.04    Non-Solicitation of Customers. The Eligible Executive agrees
that during the Restricted Period, the Eligible Executive will not, directly or
indirectly, solicit any actual or prospective customers of the Employer with
whom the Eligible Executive had contact during his or her employment with
Employer, for the purpose of selling any products or services that compete with
the Business of the Employer.
Section 4.05    Non-Recruitment of Employees or Contractors. The Eligible
Executive agrees that during the Restricted Period, the Eligible Executive will
not, directly or indirectly, solicit or attempt to solicit any employee, vendor,
customer or other business partner of the Employer to terminate, lessen or
otherwise adversely affect such individual’s employment or business relationship
with the Employer or to perform services on behalf of any Person that directly
or indirectly competes with the Business of the Employer.
Section 4.06    Non-Disparagement. During the Eligible Executive’s period of
employment and at all times thereafter, the Eligible Executive shall not take
any action to materially disparage or criticize the Employer or its respective
directors, officers, employees, partners or customers or to engage in any other
action that injures or hinders the business relationships of such Persons.
Nothing contained in this Section 4.06 shall preclude the Eligible Executive
from enforcing his or her rights under this Plan or any other agreement between
the parties pertaining to the Eligible Executive’s employment or restrict the
Eligible Executive from providing information to any governmental or regulatory
agency (or in any way limit the content of any such information) to the extent
the Eligible Executive is requested or required to provide such information
pursuant to applicable law or regulation.




--------------------------------------------------------------------------------




Section 4.07    Obligations of the Employer. The covenants of the Eligible
Executive contained in the Restricted Covenants in this Article IV are made by
the Eligible Executive in consideration for the Employer’s offer of eligibility
for benefits under the Plan to the Eligible Executive, subject to the terms of
this Plan, which the Eligible Executive acknowledges is good and sufficient
consideration.
Section 4.08    Acknowledgments. The Eligible Executive hereby acknowledges and
agrees that the Restricted Covenants are reasonable as to time, scope and
territory given the Employer’s need to protect its business, customer
relationships, personnel, Trade Secrets and Confidential Information. In case
any one or more of the Restricted Covenants contained in this Article IV should
be held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions will not in any way be affected
or impaired and this Plan shall nevertheless continue to be valid and
enforceable as though the invalid provisions were not part of this Plan. If a
court of competent jurisdiction declares that any term or provision of any
Restricted Covenant in this Article IV is invalid, illegal or unenforceable, the
parties agree that the court making such determination shall have the power to
reduce the scope, duration, area or applicability of the term or provision, to
delete specific words or phrases, or to replace any
invalid, illegal or unenforceable term or provision with a term or provision
that is valid, legal and enforceable to the maximum extent permissible under law
and that comes closest to expressing the intention of the invalid, illegal or
unenforceable term or provision. The Eligible Executive acknowledges and agrees
that the Restricted Covenants set forth in this Article IV are ancillary to the
Eligible Executive’s employment relationship with the Employer, but shall be
independent of any other contractual relationship between the Eligible Executive
and the Employer. Consequently, the existence of any claim or cause of action
that the Eligible Executive may have against the Employer shall not constitute a
defense to the enforcement of the Restricted Covenants, nor an excuse for
noncompliance with those Restricted Covenants by the Eligible Executive. The
Eligible Executive further acknowledges and represents that the Eligible
Executive has substantial experience and knowledge that will allow the Eligible
Executive to obtain subsequent employment that does not violate these Restricted
Covenants.
Section 4.09    Specific Performance. The Eligible Executive acknowledges and
agrees that any breach of any of the Restricted Covenants by him or her will
cause irreparable damage to the Employer, the exact amount of which will be
difficult to determine, and that the remedies at law for any such breach will be
inadequate. Accordingly, the Eligible Executive agrees that, in addition to any
other remedy that may be available at law, in equity, or hereunder, the Employer
shall be entitled to specific performance and injunctive relief, without posting
bond or other security, to enforce or prevent any violation of any of the
Restricted Covenants by him or her. Additionally, notwithstanding any
obligations within the Eligible Executive’s employment agreement, if any, with
the Employer regarding the jurisdiction of the courts pertaining to actions
arising out of such employment agreement, if any, the parties hereby acknowledge
and agree that the Employer may seek specific performance and injunctive relief
in any jurisdiction, court or forum applicable to the Eligible Executive’s then
current residency in order to prevent or to restrain any breach by the Eligible
Executive, or any and all of the Eligible Executive’s partners, co-venturers,
employers, employees, or agents, acting directly or indirectly on behalf of or
with the Eligible Executive, of any of the provisions of the Restricted
Covenants.




--------------------------------------------------------------------------------




Section 4.10   Survival. The provisions of this Article IV will survive any
termination of the Plan and shall apply to the Eligible Executive, irrespective
of the reason for which the Eligible Executive’s employment with the Employer
terminates and irrespective of whether the Eligible Executive is receiving
severance benefits under the Plan.
Section 4.11    Effect of Restrictive Covenants in Other Contractual
Arrangements. In the event that an Eligible Executive is now or hereafter a
party to an agreement with the Company or any of its subsidiaries that includes
covenants that restrict the Eligible Executive’s use of confidential information
of the Company or any of its subsidiaries, imposes restrictions on the Eligible
Executive’s ability to compete with the Company or any of its subsidiaries or to
make certain contacts with employees, customers or other business partners of
the Company or any of its subsidiaries or otherwise includes restrictive
covenants that are similar to those contained in this Article IV (“Additional
Covenants”), then such Additional Covenants shall not in any way limit the
applicability or scope of this Article IV.
Section 4.12. Covenant Exceptions. Notwithstanding the foregoing covenant
obligations of this Article IV, each Eligible Executive understands that nothing
in this Plan shall (a) prohibit an Eligible Executive from making reports of
possible violations of federal law or regulation to any governmental agency or
entity in accordance with the provisions of and rules promulgated under Section
21F of the Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley
Act of 2002, or of any other whistleblower protection provisions of state or
federal law or regulation, or (b) require notification or prior approval by the
Company. Moreover, pursuant to 18 USC § 1833(b), each Eligible Executive is
hereby notified that such Eligible Executive may be entitled to immunity and
protection from liabilities under the Defend Trade Secrets Act of 2016 (18
U.S.C. §§ 1831-39) for disclosing a trade secret under the following limited
circumstances: (i)  such Eligible Executive shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made: (1) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law; or (2) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal; and (ii) if such Eligible
Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, such Eligible Executive may disclose the Company’s
trade secrets to such Eligible Executive’s attorney and use the trade secret
information in the court proceeding if any document containing the trade secret
is filed under seal and the trade secret is not disclosed except pursuant to
court order.
ARTICLE V
AMENDMENT AND TERMINATION
Section 5.01    Amendment, Suspension and Termination. The Company, by action of
its Board of Directors or the Committee, retains the right, at any time and from
time to time, to amend, suspend or terminate the Plan in whole or in part, for
any reason, without either the consent of or prior notification to any Eligible
Executive, provided that (a) no such amendment, suspension or termination may
materially adversely affect an Eligible Executive’s entitlements under this Plan
without the prior written consent of such adversely affected Eligible Executive
and (b) no such amendment, suspension or termination shall give the Company the
right to




--------------------------------------------------------------------------------




recover any amount paid to an Eligible Executive prior to the date of such
amendment, suspension or termination or to cause the cessation and
discontinuance of payments of severance benefits to any individual or
individuals under the Plan already receiving severance benefits.


ARTICLE VI
PLAN ADMINISTRATION
Section 6.01    Plan Administration. The Plan Administrator of the Plan will be
the named fiduciary of the Plan for purposes of ERISA. The Plan Administrator
shall consist of one or more Persons appointed by the Committee or the Board.
The Plan Administrator may, however, delegate to any Person or committee any of
its power or duties under the Plan. The Plan Administrator will be the sole
judge of the application and interpretation of the Plan, and will have the
discretionary authority to construe the provisions of the Plan and to resolve
disputed issues of fact. The Committee or the Board will have the sole authority
to make determinations regarding eligibility for benefits. The decisions of the
Plan Administrator, the Committee and the Board in all matters relating to the
Plan that are within the scope of its authority (including, but not limited to,
eligibility for benefits, Plan interpretations, and disputed issues of fact)
will be final and binding on all parties.
ARTICLE VII
MISCELLANEOUS
Section 7.01    Payments After Death. If an Eligible Executive dies after the
Eligible Executive’s Employment Termination Date and before the Eligible
Executive has received all severance benefits that the Eligible Executive is
entitled to receive under Article III, any unpaid severance benefit under
Article III that the Eligible Executive would otherwise have received shall be
paid to the Eligible Executive’s estate within sixty (60) days from the date of
the Eligible Executive’s death.
Section 7.02    Nonalienation of Benefits. None of the payments, benefits or
rights of any Eligible Executive shall be subject to any claim of any creditor,
and, in particular, to the fullest extent permitted by law, all such payments,
benefits and rights shall be free from attachment, garnishment, trustee’s
process, or any other legal or equitable process available to any creditor of
such Eligible Executive. No Eligible Executive shall have the right to alienate,
anticipate, commute, pledge, encumber or assign any of the benefits or payments
which the Eligible Executive may expect to receive, contingently or otherwise,
under this Plan.
Section 7.03    No Contract of Employment. Neither the establishment of the
Plan, nor any modification thereof, nor the creation of any fund, trust or
account, nor the payment of any benefits shall be construed as giving any
Eligible Executive, or any individual whosoever, the right to be retained in the
service of the Employer, and each Eligible Executive shall remain subject to
discharge to the same extent as if the Plan had never been adopted.  


Section 7.04    Severability of Provisions. If any provision of this Plan shall
be held invalid or unenforceable by a court of competent jurisdiction, such
invalidity or unenforceability




--------------------------------------------------------------------------------




shall not affect any other provisions hereof, and this Plan shall be construed
and enforced as if such provisions had not been included.
Section 7.05    Successors, Heirs, Assigns, and Personal Representatives. This
Plan shall be binding upon the heirs, executors, administrators, successors and
assigns of the parties, including each Eligible Executive, present and future.
Section 7.06    Unfunded Plan. The Plan shall not be funded. The Employer may,
but shall not be required to, set aside or designate an amount necessary to
provide the severance benefits specified herein (including the establishment of
trusts). No Eligible Executive shall have any right to, or interest in, any
assets of the Employer or that may be applied by the Employer to the payment of
severance benefits.
Section 7.07    Payments to Incompetent Persons. Any benefit payable to or for
the benefit of an incompetent individual or other individual incapable of
receipting therefor shall be deemed paid when paid to such individual’s guardian
or to the party providing or reasonably appearing to provide for the care of
such individual, and such payment shall fully discharge the Employer, the Plan
Administrator, the Committee and all other parties with respect thereto.
Section 7.08    Controlling Law. This Plan shall be construed and enforced
according to the laws of the State of Delaware, to the extent not preempted by
Federal law, without giving effect to any Delaware choice of law provisions.
Section 7.09    Section 409A.
(a)      Notwithstanding the other provisions hereof, this Plan is intended to
comply with the requirements of section 409A of the Code, to the extent
applicable, or an exemption thereto, and this Plan shall be interpreted to avoid
any penalty sanctions under section 409A of the Code. Accordingly, all
provisions herein, or incorporated by reference, shall be construed and
interpreted to comply with section 409A of the Code and, if necessary, any such
provision shall be deemed amended to comply with section 409A of the Code and
regulations thereunder. If any payment or benefit cannot be provided or made at
the time specified herein without incurring sanctions under section 409A of the
Code, then such benefit or payment shall be provided in full at the earliest
time thereafter when such sanctions will not be imposed. All payments to be made
upon a termination of employment under this Plan may only be made upon a
“separation from service” under section 409A of the Code. For purposes of
section 409A of the Code, each payment made under this Plan shall be treated as
a separate payment and all installment payments shall be treated as a separate
payment.
(b)      In no event may an Eligible Executive, directly or indirectly,
designate the calendar year of payment. To the extent that any amounts payable
under this Plan constitutes non-qualified deferred compensation subject to
section 409A of the Code, notwithstanding any provision of this Plan to the
contrary, in no event shall the Eligible Executive’s execution of the Release,
directly or indirectly, result in the Eligible Executive’s designation of the
calendar year of payment, and if a payment that is subject to the Eligible
Executive’s execution of the Release could be made in more than one taxable
year, payment shall commence in the later taxable year.




--------------------------------------------------------------------------------






(c)      To the maximum extent permitted under section 409A of the Code, the
severance benefits payable under Article III or that are otherwise payable under
this Plan are intended to comply with the “short-term deferral exception” under
Treas. Reg. §1.409A-1(b)(4) and any remaining amount, as applicable, payable
under this Plan is intended to comply with the “separation pay exception” under
Treas. Reg. §1.409A-1(b)(9)(iii). If any portion of the severance benefits, as
applicable, payable to the Eligible Executive under the Plan during the six
(6) month period following the Eligible Executive’s Employment Termination Date
does not qualify within either of the foregoing exceptions and constitutes
deferred compensation subject to the requirements of section 409A of the Code,
then such amounts shall hereinafter be referred to as the “Excess Amount.” If at
the time of the Eligible Executive’s Employment Termination Date, the Employer’s
(or any entity required to be aggregated with the Employer under section 409A of
the Code) stock is publicly-traded on an established securities market or
otherwise and the Eligible Executive is a “specified employee” (as defined in
section 409A of the Code and determined in the sole discretion of the Employer
(or any successor thereto) in accordance with the Employer’s (or any successor
thereto) “specified employee” determination policy), then the Employer shall
postpone the commencement of the payment of the portion of the Excess Amount
that is payable within the six (6) month period following the Eligible
Executive’s Employment Termination Date with the Employer (or any successor
thereto) for six (6) months following the Eligible Executive’s Employment
Termination Date. The delayed Excess Amount shall be paid in a lump sum to the
Eligible Executive within five (5) days following the date that is six
(6) months following the Eligible Executive’s Employment Termination Date with
the Employer (or any successor thereto) and any installments payable to the
Eligible Executive after such six (6) month period shall continue in accordance
with their original schedule. If the Eligible Executive’s dies during such six
(6) month period and prior to the payment of the portion of the Excess Amount
that is required to be delayed on account of section 409A of the Code, such
Excess Amount shall be paid to the personal representative of the Eligible
Executive’s estate within sixty (60) days after the Eligible Executive’s death.
(d)      The reimbursements for the COBRA premiums as provided under Article III
are intended to qualify for the exception from deferred compensation as a
medical benefit provided in accordance with the requirements of section 409A of
the Code and Treas. Reg. §1.409A-1(b)(9)(v)(B). In addition, all reimbursements
provided under this Plan shall be made or provided in accordance with the
requirements of section 409A of the Code, including, where applicable, the
requirement that (i) any reimbursement is for expenses incurred during the
period of time specified in this Plan, (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
is not subject to liquidation or exchange for another benefit.
(e)      No action or failure to act pursuant to this Section 7.09 above shall
subject the Employer or any affiliate thereof to any claim, liability or
expense, and none of the Employer nor any affiliate thereof shall have any
obligation to indemnify or otherwise protect an Eligible Executive from the
obligation to pay any taxes pursuant to section 409A of the Code.




--------------------------------------------------------------------------------










EXHIBIT A
 
 
 
 
 
 
Level of 
Participation
 
 
Severance Period
 
 
Restriction
Period
 
Tier I Participant
 
 
24 months
 
 
24 months
 
Tier II Participant
 
 
18 months
 
 
18 months
 
Tier III Participant
 
 
12 months
 
 
12 months
 
Tier IV Participant
 
 
6 months
 
 
6 months
 

 






